Appleton, C. J.
By R. S., c. 24, § 32, "towns are to pay expenses necessarily incurred for the relief of paupers by an inhabitant not liable for their support, after notice and request to the overseers, until provision is made for them.”
By § 9, "the father and mother, grandfather and grandmother, children and grandchildren, by consanguinity, living within the State and of sufficient ability, are to support persons chargeable, in proportion to their respective ability.”
The plaintiff is an inhabitant of the defendant town, and grandfather of the pauper whom he relieved. If of sufficient ability he would be liable in whole or in part for the support of his grandchild. If not, but in all other respects within the provisions of § 32, he may well maintain this *62action notwithstanding his relationship. It could never have been the intention of the Legislature to prevent kindred from aiding each other; nor, if- they were not of sufficient ability, to prohibit their recovering for such supplies as they might furnish.
If not of 'sufficient ability, they stand in the same position as other inhabitants of the town in which th< y reside. If, being of sufficient ability, they furnish aid to those whom they are bound in law to support, and seek to recover compensation for the same, such facts will constitute a good de-fence in whole -or in part.
Whether there was fraud or collusion on the part of the plaintiff was a question for the jury. As there has been no motion for a new trial, their decision is final.

Exceptions overruled.

Cutting, Davis, Kent and Walton, JJ., concurred.